Citation Nr: 0637999	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-06 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left hip disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Philadelphia, Pennsylvania 
(RO).


FINDINGS OF FACT

1.  A rating decision dated in July 1991 denied the veteran's 
request to reopen his claim for entitlement to service 
connection for a left hip disorder.

2.  The additional evidence received since the time of the 
unappealed July 1991 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a left hip disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a left hip disorder is not new and 
material, and therefore, the claim is not reopened. 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's request to reopen his claim for 
entitlement to service connection for a left hip disorder, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a letter dated in May 
2003 satisfied the duty to notify provisions; additional 
letters were sent in May 2004 and April 2005.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  Although the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, a VA examination was not accorded the veteran in this 
case as none was required.  See 38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was amended with regard to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  Compare 38 C.F.R. § 3.156(a) (2001), with 38 
C.F.R. § 3.156(a) (2006).  The veteran's most recent request 
to reopen his claim of entitlement to service connection for 
a left hip disorder was filed in February 2003.  Therefore, 
the current, amended regulation applies.

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The pertinent evidence of record at the time of the July 1991 
unappealed rating decision included the veteran's service 
medical records and an October 1990 VA inpatient discharge 
summary.  The additional evidence added to the record since 
that decision includes private medical records from October 
2001 through March 2002 regarding the veteran's left hip 
total arthroplasty, and the July 2005 response from the 
National Personnel Records Center (NPRC) regarding the RO's 
May 2005 request for inservice clinical records from the 
veteran's reported 1970 treatment for a left hip injury at a 
base hospital at Fort Ord, California.  

The RO denied the veteran's request to reopen his claim for 
entitlement to service connection for a left hip disorder in 
July 1991.  At that time, the evidence of record did not show 
that his left hip disorder was incurred in or aggravated by 
his military service.  This continues to be the case.  The 
veteran has repeatedly stated that treated for a left hip 
injury at the base hospital at Fort Ord in 1970.  In its 
April 2005 Remand, the Board directed the RO to make a 
request to the NPRC to obtain any such records.  However, the 
NPRC's July 2005 response noted that there were no documents 
of any treatment found for the veteran at the Fort Ord base 
hospital for the entirety of 1970.  Accordingly, there is 
still no medical evidence of record which shows that the 
veteran injured his left hip in service.

Additionally, while the veteran has submitted a plethora of 
documentation of his postservice treatment for a left hip 
disorder, to include treatment records prior to, of and 
subsequent to his December 2001 total left hip arthroplasty, 
the fact remains that the medical evidence of record does not 
show that any current left hip disorder is related to the 
veteran's military service.  The private medical records 
dated from October 2001 through March 2002 consistently note 
that the veteran injured his left hip in service, or refer to 
the veteran's left hip disorder as having its origin during 
the veteran's service.  However, as there is no objective 
evidence of such an injury, these statements were recorded 
based on the veteran's reported medical history.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional).  Accordingly, they cannot be construed 
as nexus opinions.  

Accordingly, although evidence submitted since the last final 
rating decision is "new," as it had not been previously 
considered by VA, it is not "material," as it does not 
raise a reasonable possibility of substantiating the 
veteran's claim for service connection.  As new and material 
evidence to reopen his finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not 
applicable, and the issue of entitlement to service 
connection for a left hip disorder is not reopened.  Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


